Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Greene County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
The Attorney General has advised this Court that the determination at issue has been administratively reversed and that all references to the disciplinary hearing will be expunged from petitioner’s institutional record. Inasmuch as petitioner has *678received all of the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see, Matter of Addison v Goord, 265 AD2d 719; Matter of Witherspoon v Goord, 243 AD2d 931).
Cardona, P. J., Spain, Carpinello, Graffeo and Rose, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.